DETAILED ACTION

A response was received on 05 January 2021.  By this response, Claims 34, 37, 43, and 46 have been amended.  Claims 38 and 47 have been canceled.  No new claims have been added.  Claims 34, 35, 37, 39-41, 43, 44, 46, and 48-50 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 34, 35, 37-41, 43, 44, and 46-50 under 35 U.S.C. 103 (pages 6-8 of the present response) have been considered but are moot in view of the new grounds of rejection set forth below.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 34 recites that “the second encryption is different than the first encryption”, where the second encryption is used to encrypt the payload and the first encryption is used to encrypt the entire data packet.  Independent Claim 43 similarly recites “encrypting the payload with a second encryption that is different than the first encryption”, where the first encryption is used to encrypt the data packet.  Although the specification discusses encrypting the payload and encrypting the .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 35, 37, 39-41, 43, 44, 46, and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 34 has been amended to recite that “the second encryption is different than the first encryption”, where the second encryption is used to encrypt the payload and the first encryption is used to encrypt the entire data packet.  Independent 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 35, 37, 39-41, 43, 44, 46, and 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the second encryption is different than the first encryption” in the last line.  It is not clear whether this merely requires, for example, the ciphertexts 
Claim 43 recites “encrypting a data packet” in line 2 and “encrypting the payload” in line 3.  It is not clear who or what performs these steps.  The claim further recites “a second encryption that is different than the first encryption” in line 3.  It is not clear whether this merely requires, for example, the ciphertexts resulting from the first and second encryption to be different, whether this encompasses the first and second encryption using the same algorithm but different keys, or whether this requires that the first and second encryption use two different algorithms.  These ambiguities render the claim indefinite.
Claim 49 recites “encrypting the data packet”.  It is not clear whether this is intended to provide a further limitation on the step of encrypting the packet recited in Claim 43, line 2, or if this is intended to be a separate step.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37, 39-41, 43, 44, 46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al, US Patent 7990967, in view of Deutsch et al, US Patent Application Publication 2010/0235481, Hsieh et al, US Patent Application Publication 2016/0100014, Chaturvedi et al, US Patent 8352563 (previously cited in the Office action mailed 25 February 2019), Halcrow et al, US Patent 7472277, and Hsiao et al, US Patent 9276769.
In reference to Claims 34 and 35, Brandt discloses a computer system and an engine on the computer system configured for electronically receiving a data packet from a first electronic device over a network (column 20, lines 4-5; Figure 9, step 100, intercept packet); processing the packet to identify a publicly accessible linking address (at least 128 bits) and a payload (column 20, lines 6-14; note also generally the use of IP addresses, where IPv4 addresses are 32 bits and IPv6 addresses are 128 bits; see also column 34, lines 3-21, and Figure 22, connection serial number 400); recording an IP address associated with the packet (Figure 13, step 282, storing packets; Figure 22, source IP 390 and destination IP 392; see also column 33, line 40-column 34, line 2, and column 24, lines 41-59); and receiving transmission including the linking address 
Deutsch discloses a system configured for receiving and processing packets having a linking address (paragraphs 0063, 0066, 0110), where the devices are paired and the linking address and identifiers are agreed upon prior to receiving the packet (paragraphs 0059, 0063), and where the packet is encrypted and the payload is encrypted (paragraph 0016, 0115).  Deutsch further discloses the system recording an IP address responsive to determining that a role is active (see Deutsch, paragraph 0130, IP address recorded when device discovered, i.e. it is determined device is active; see also paragraph 0074).  Further, Hsieh discloses a system in which first and second devices are paired by directly communicating over a local network to determine a linking address (paragraphs 0034-0036, communication number transmitted over ZigBee, NFC, Wi-Fi, or Bluetooth).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brandt to include pairing the devices over a local network prior to receiving the packet, in order to allow mapping of addresses (see Deutsch, paragraph 0059) and to reduce cost and for greater ease of implementation (see Hsieh, paragraphs 0031 and 0093).

None of Brandt, Deutsch, Hsieh, or Chaturvedi explicitly discloses a role identifier or determining whether a role is active or inactive.  However, Halcrow discloses a role identifier (see column 6, lines 8-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Brandt and Deutsch to include a role identifier, in order to perform anonymous authentication and authorization (see Halcrow, column 6, lines 45-50).  Further, Hsiao discloses a system in which it is determined whether roles associated with electronic devices are active and dropping a packet if at least one role is inactive (see column 6, line 29-column 7, line 45, where if a member is inactive, a packet is not forwarded; see also Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Brandt and Deutsch as modified above to determine whether a role is active or inactive, in order to provide resiliency and protection (see Hsiao, column 1, lines 44-57).

In reference to Claim 41, Brandt, Deutsch, Hsieh, Chaturvedi, Halcrow, and Hsiao further disclose receiving a unique blinded certificate (see Halcrow, column 6, lines 8-50).

Claims 43, 44, and 46, and 48-50 are directed to methods corresponding to the functionality of the systems of Claims 34, 35, and 37, and 39-41, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Zachary A. Davis/Primary Examiner, Art Unit 2492